Title: To George Washington from Betty Washington Lewis, 24 July 1796 [letter not found]
From: Lewis, Betty Washington
To: Washington, George


        Letter not found: from Betty Washington Lewis, 24 July 1796. The letter was offered for sale in Parke Bernet Galleries, Inc., Catalog 1663 (27 March 1956), item 160. That publication printed a partial text: “My dear brother, it is with infinite pleasure I here (sic) you intend to retire to your owne (sic) home, there I hope you will enjoy more satisfaction than you possibly can do in public life … Howell joines (sic) in love to you and my sister Washington” (see also ABPC,American Book-Prices Current. New York, 1895–2004. 4:473).
      